Raucci, J. A stipulation of facts was filed in this case by the parties. The only issue is whether the Respondent is liable for damages caused by an escaping prisoner where the State employees voluntarily gave the inmate the keys to an automobile at the prison and directed the inmate to clean the automobile. The relevant facts of this case are as follows: On or about October 24, 1978, Joseph DeFoe was lawfully in the custody of the Illinois Department of Corrections and under its direction, supervision and control, under a sentence of 20 months’ periodic imprisonment. The prisoner was an inmate of the Joliet Community Correctional Center, a minimum security prison. Agents of the corrections center gave keys to a vehicle owned by the State to Joseph DeFoe and directed the prisoner to clean the vehicle. The prisoner then fled from the corrections center in the automobile. While fleeing from the center, the escapee crashed the automobile he had stolen from the correctional center into the car owned by the Claimant, Jane M. Graham. The Claimant, Iowa Mutual Insurance Company paid all but $100.00 of the damages. It is settled law that the Respondent is liable to the Claimant in this case. In Minor v. State (1972), 27 Ill. Ct. Cl. 368, the court stated: “The escape was admittedly made possible by the negligence of Respondent’s employees at this minimum security prison. Among other things, one of the three convicts was permitted to possess keys to an automobile at the prison. This car was used by the three inmates as a means of transportation in escaping from the institution.” The evidence clearly establishes that (1) a duty was owed by the Defendant to the Plaintiff and that there was a breach of such duty; and (2) an injury resulted from the breach. The Claimant sustained damages to her automobile totaling $3,976.00 by reason of the collision with the escapee in the State’s automobile and therefore should be awarded said $3,976.00. It is therefore ordered, that Claimants Jane M. Graham and Iowa Mutual Insurance Company are awarded three thousand nine hundred seventy-six and 00/100 dollars ($3,976.00) as full and complete satisfaction of this claim.